ORIGINAL                                                    03/19/2020



                                                                                             Case Number: DA 19-0704




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 19-0704
                                                                                1.ED
                                                                               MAR 19 2020
JACOB SMITH,
                                                                             Bo,ven GreenwoodCourt
                                                                           Cleo< of Suprerne
                                                                                       Montane
                                                                              State of
            Petitioner and Appellant,

      v.                                                                 G RANT OF EXTENSION

STATE OF MONTANA,

            Respondent and Appellee.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until April 20,2020,to prepare, file, and serve the opening brief.

DATED this March 19, 2020



                                                                      Bowen Greenwood
                                                                      Clerk of the Supreme Court




c:     Jacob Smith, Timothy Charles Fox, Steven C. Haddon




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705